PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/330,334
Filing Date: 4 Mar 2019
Appellant(s): He et al.



__________________
Jeffrey Alan Steck, Registation No. 40,184
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Appellant’s arguments, see pages 7-8 and 14-16 of the appeal brief regarding to Cole reference, with respect to claims 9-20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 102(a)(1) in view of Cole have been withdrawn.

(2) Response to Argument
I. Issues on Appeal
The issues on appeal are acknowledged.
II. Introduction 
The appellant argues that Nakashima does not disclose any report identifying “a most-viewed viewport for at least one time interval.”, Nakashima paragraphs [0015], [0062], [0067] and [0073] disclose viewpoints, are not viewports, and they do not “correspond” to the tracked viewing directions of a user” as recited in the claims.
The examiner strongly disagrees with the appellant. It is submitted that Nakashima discloses a viewpoint switch request signal is considered a report (See the middle of the paragraph [0062] describes a viewpoint switch request signal thus contains sight line information, user ID information, and address information of the user terminal 2, for requesting a switch from an A-seat area viewpoint to an S-seat area viewpoint; and the report is described in figure 10) for identifying a most-viewed viewport for at least one time interval (S-seat, D-seat, VIEWING PERIOD (MIN) of fig. 10, S-seat or D-seat is the most-viewed viewport for at least 20 minutes).
Nakashima further discloses a field-of-view video is a virtual reality (VR) video that is displayed within the user's field of view out of a 360-degree space video centered about the user's viewpoint ([0060], lines 14-21). That is, the viewpoint is a center point of a viewport, and the viewport is the user’s field of view out of the 360-degree space video centered by the viewpoint. This disclosure suggests the viewport. Nakashima further discloses the viewpoints correspond to the tracked viewing directions of a user (the middle of paragraph [0062] a viewpoint switch request signal thus contains sight line information that is the tracked view directions of a user as disclosed in paragraphs [0058 and 0061]).

III. Rejections under 35 U.S.C. § 102(a)(2) in View of Nakashima
A. Claims 9, 15, 16, and 18
The appellant argues the rejections are in error for at least three reasons. First, Nakashima’s viewpoint is not the same as the claimed viewport. Second, Nakashima’s “viewpoint switch request signal” does not identify a most-viewed viewport for at least one time interval. Third, Nakashima’s “viewpoint switch request signal” is not a request based on tracked viewing directions of a user.
The examiner strongly disagrees with the appellant. It is submitted that Nakashima teaches a field-of-view video is a virtual reality (VR) video that is displayed within the user's field of view out of a 360-degree space video centered about the user's viewpoint ([0060], lines 14-21). That is, the viewpoint is a center point of a viewport, and the viewport is the user’s field of view out of the 360-degree space video centered by the viewpoint. This disclosure suggests the viewport.  
Nakashima further teaches the viewpoint switch request signal (224 of fig. 3, [0062]) that  contains the sight line information as the direction of the user’s line of sight ([0058],[0060], lines 7-11, and [0061]). The viewpoint switch request signal requests a switch from a first viewpoint in A-Seat to a second viewpoint in S-seat (fig. 8 and 10, [0062]) and identifies a most-viewed viewport for at least one time interval (S-seat, D-seat, and VIWEING PERIOD (MIN) of figure 10, S-seat or D-seat is the most-viewed for at least 20 minutes). 
Nakashima further teaches the viewpoint switch request signal is a request based on tracked viewing directions of a user ([0062] a viewpoint switch request signal thus contains sight line information, user ID information, and address information of the user terminal 2; the sight line information is the direction of the user's line of sight, [0058], [0060] lines 7-11, and [0061].  Nakashima further teaches a sight line change signal based on a signal that is output by the sensor 29 to indicate a change in the direction of the user's line of sight as disclosed in [0061]. The sight line change signal contains sight line information that is about the changed sight line direction, [0058 and 0061]). 

i. A “viewpoint” is a center point of a “viewport.”
The appellant argues that a viewpoint is different a viewport and no such feature in Nakashima teaches “identifies a most-viewed viewport for at least one time interval.” and  “viewport request report.”. 
The examiner strongly disagrees with the applicant. It submitted that Nakashima discloses a field-of-view video is a virtual reality (VR) video that is displayed within the user's field of view out of a 360-degree space video centered about the user's viewpoint ([0060], lines 14-21). That is, the viewpoint is a center point of a viewport, and the viewport is the user’s field of view out of the 360-degree space video centered by the viewpoint. This disclosure suggests the viewport.  
Nakashima further discloses the viewpoint switch request signal (224 of fig. 3, [0062]) generates a viewpoint switch request signal for requesting a switch from an A-seat area viewpoint to an S-seat area viewpoint in a field-of-view video displayed on the display unit ([0062], lines 1-6; figs. 4, 8, and 10 for the viewpoints in S-seat to D-seat). The viewpoint in the S-seat area or the viewpoint in the D-seat area identifies a most-viewed for at least one time interval (S-seat, D-seat, and VIEWING PERIOD (MIN) of fig. 10, S-seat or D-seat is the most-viewed for at least 20 minutes), and the viewpoint switch request signal indicates the viewport request report (figure 10 shows the user’s request result).
 
The appellant further argues that different viewpoints, however, do not correspond to different viewing directions within a 360-degree video as shown in Nakashima [0062], Nakashima’s different viewpoints are analogous to different seating areas within a virtual concert hall. 
The examiner strongly disagrees with the appellant. It is submitted that Nakashima teaches the user at the A-seat views a portion of the 360-degree video and enables to change one portion to another portion of the 360-degree video based on the direction of the user’s line of sight ([0058], [0060] lines 7-11, and [0061], the control unit may generate field-of-view video data from the received 360-degree space video data and from sight line information, which is about the direction of the user's line of sight, so the direction of the user’s line of sight is a viewing direction). The user can change the viewport from the A-Seat to the S-seat (figs. 8 and 10) by switching the viewpoint switch request signal ([0060, 0062], figs. 8 and 10), and when the direction of the user's line of sight is determined, the user's field of view is determined and a field-of-view video is determined. Similarly, a change in the direction of the user's line of sight causes a change in the user's field of view, which changes the field-of-view video ([0060], last 3 paragraphs, [0061], and in the middle of paragraph [0062]). Therefore, Nakashima’s disclosure suggests different viewpoints correspond to different viewing directions within the user’s field of view in the 360-degree video ([0060-0061]).

The appellant further argues that Nakashima’s viewpoint is not the same as the claimed viewport and rely on Choi (US 2018/0075635) for an explanation of these concepts, but Choi only confirms the differences between a viewpoint and a viewport.
The examiner would like to point out that Nakashima teaches the viewpoint is one center point of the viewport when the user is looking at the one center point and the viewport is the region based on the center viewpoint ([0060], lines 14-21, note: a field-of-view video is a virtual reality (VR) video that is displayed within the user's field of view out of a 360-degree space video centered about the user's viewpoint). 
Choi discloses a viewport may be referred to as a field of view (FOV), indicating a region of an image viewed by a user at a certain view point (here, the region of the image may be the region of a spherical image). Additionally, viewport may be defined by using a FOV and a viewpoint ([0054]). The Choi reference is used to explain the meaning of a term used in the Nakashima reference. 

As explained in the appellant’s specification “A spatial region of the entire 360° video, which may be fully or partially presented to the user and which may have different quality than other parts of the 360° video, is called a viewport.”, which is the same concept as disclosed in Nakashima’s paragraph [0060] “a field-of-view video is a virtual reality (VR) video that is displayed within the user's field of view out of a 360-degree space video centered about the user's viewpoint. In other words, a field-of-view video is a part of a 360-degree space video centered about the user's viewpoint, and is defined by the user's field of view. The user's field of view is defined by the direction of the user's line of sight. In at least one embodiment, when the direction of the user's line of sight is determined, the user's field of view is determined and a field-of-view video is determined. Similarly, a change in the direction of the user's line of sight causes a change in the user's field of view, which changes the field-of-view video. Types of field-of-view videos include, for example, concert videos, videos of sports such as soccer, baseball, sumo, and combat sports, and videos of theatrical art such as kabuki, Noh, and musicals.”

ii. Nakashima does disclose sending a report that “identifies a most-viewed viewport for at least one time interval.”
The appellant argues that Nakashima’s [0015], [0062], [0067], and [0073], “viewpoint switch request signal” does not “identif[y] a most-viewed viewport for at least one time interval” as recited in claims 9 and 16. 
It submitted that Nakashima discloses the viewpoint switch request signal is generated (224 of fig. 3, [0062]) for requesting a switch from an A-seat area viewpoint to an S-seat area viewpoint in a field-of-view video displayed on the display unit (figs. 8 and 10, [0060, 0062]) and the S-seat area viewpoint or the D-seat area viewpoint identifies a most-viewed for at least one time interval (S-seat, D-seat, and VIEWING PERIOD (MIN) of fig. 10, the S-seat or D-seat is a most-viewed for at least 20 minutes). 

iii.    Nakashima’s use of the ‘‘viewpoint switch request signal” does amount to “adaptively requesting the viewport representations corresponding to the tracked viewing directions.”
The appellant argues Nakashima does not teach claims 9 and 16 recite “tracking a series of viewing directions of a user” and “adaptively requesting the viewport representations corresponding to the tracked viewing directions.” 
The examiner strongly disagrees with the appellant. It is submitted that Nakashima discloses the sensor, 29 of fig. 3, indicates a change in the direction of the user's line of sight ([0058, 0060, and 0061]) as tracking a series of viewing directions of a user, when the direction of the user's line of sight is determined, the user's field of view is determined and a field-of-view video is determined. Similarly, a change in the direction of the user's line of sight causes a change in the user's field of view, which changes the field-of-view video ([0060], last 3 paragraphs), and a viewpoint switch request signal thus contains sight line information ([0058, 0060, and 0061]), user ID information, and address information of the user terminal 2 as disclosed in the middle of paragraph[0062]. This disclosure suggests adaptively requesting the viewport representations corresponding to the tracked viewing directions (a viewpoint switch request signal as disclosed in the middle of paragraph [0062] thus contains sight line information as disclosed in paragraph [0061] that indicates a change a change in the direction of the user's line of sight as detected by the sensor 29 of figure 3).  

iv.    Nakashima is prior art under 35 U.S.C. § 102(a)(2).
It was a typographical error in the rejection header. Nakashima is prior art under 35 U.S.C. § 102(a)(2) because the effective filing date is December 24, 2015.
It is noted that the basic thrust of the rejection is the same.  Changing the statutory basis of the rejection from 35 U.S.C. 102(a)(1) to 35 U.S.C. 102(a)(2) and relying on the same teachings of the reference to support the 35 U.S.C. 102(a)(2) rejection does not change the basic thrust of the rejection.  In accordance with MPEP 1207.03(a) II, there is no new grounds of rejection.

B.    Claims 10 and section IV claims 19 and 20
The appellant argues that Nakashima does not disclose claim 10 recites that “the viewport representations are requested from at least one DASH-Aware Network Element different from the metrics server.”, page 12 of the appeal brief.
The examiner strongly disagrees with the appellant. It is submitted that Nakashima discloses the viewport representations are requested from at least one DASH-Aware Network Element, 5S and 5A-5D of fig. 1, different from the metrics server, 3 of fig. 1, and the user can request the viewport representations from any server, 3, 5S, and 5A-5D and a server can be implemented at least one DASH-Aware Network Element. 
It was a typographical error of claims 19 and 20 in the final rejection. Claims 19 and 20 are similar to claim 10 and have been rejected for the same reasons as set forth in claim 10. Nakashima discloses wherein the viewport representations are requested from at least one network element, 5A-5D and 5S of fig. 1, different from the metrics server, 3 of fig. 1.

C.    Claim 11
The appellant argues that Nakashima does not teaches claim 11 recites that “the viewport request report indicates, for each of a plurality of the viewport representations, a number of requests made for the respective representation.”, page 12 of the appeal brief.
The examiner strongly disagrees with the applicant. It is submitted that Nakashima teaches the viewport request report indicates, figure 8 for request and figure 10 for the report, for each of a plurality of the viewport representations, the views in S-seat and A-D-seats as shown in figure 10, a number of requests made for the respective representation, [0093] viewpoints requests are made by two users. In figure 10, the number of requests made for the most viewed in S-seat and D-seat, the user ID df678w requested the viewports 5 times, S and A-D, and the most viewed in S-seat and D-seat.

D.    Claim 12
The appellant argues that Nakashima does not teaches Claim 12 recites that “the viewport request report further identifies the time interval.”, page 13 of the appeal brief.
The examiner strongly disagrees with the appellant. It is submitted that Nakashima discloses figure 8 that shows time stamps and figure 10 that shows the time interval, where the viewport request report further identifies the time interval as VIEWING PERIOD (MIN) of figure 10.

E.    Claim 13
The appellant argues that Nakashima does not teach claim 13 recites that “the viewport request report is sent in a Server and Network Assisted DASH (SAND) message.”, page 13 of the appeal brief.
The examiner strongly disagrees with the appellant. It is submitted that Nakashima discloses the servers 3 and 5, as shown in Figs. 1 and 5 for transmitting message as a signal between the user and the server and the servers can use any server such as Server and Network Assisted DASH (SAND). 

F. Claims 14 and 17
The appellant argues that Nakashima does not teach claims 14 and 17 recite “measuring at least one viewport switch latency; and sending to a server a latency report based at least in part on the measured viewport switch latency.”, page 14 of the appeal brief. 
The examiner strongly disagrees with the appellant. It is submitted that Nakashima teaches a communication delay predicting unit 332 and an arrival time predicting unit 333 and, paragraph 0041, the content management server further includes a communication delay predicting unit configured to predict a delay in communication between the content management server and the user terminal, this disclosure suggests a measurement of a viewport switch latency. 
 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TUNG T VO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        

Conferees:
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425                                                                                                                                                                                                        
                                                                                                                                                                                                /NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.